--------------------------------------------------------------------------------


 
EXHIBIT 10.2

 
THIRD AMENDMENT TO
SERIES 2009-VFC1 SUPPLEMENT
 


This THIRD AMENDMENT TO SERIES 2009-VFC1 SUPPLEMENT, dated as of September 30,
2011 (this “Amendment”) is made among World Financial Network Bank, a Delaware
state bank (“WFN”), as Servicer (“Servicer”), WFN Credit Company, LLC, a
Delaware limited liability company (“WFN Credit”), as Transferor (“Transferor”)
and Union Bank, N.A. (formerly known as Union Bank of California, N.A.,
successor in interest to JPMorgan Chase Bank, N.A.), not in its individual
capacity but solely as Trustee (“Trustee”) under the Amended and Restated
Pooling and Servicing Agreement, dated as of January 30, 1998, as amended and
restated as of September 28, 2001 (as further amended as of April 7, 2004, March
23, 2005, October 26, 2007, March 30, 2010, and September 30, 2011 and as
modified by a Trust Combination Agreement dated as of April 26, 2005, and as
further amended, restated and otherwise modified from time to time, the
“Agreement”).  Capitalized terms used and not otherwise defined in this
Amendment are used as defined in the Agreement, as supplemented by that certain
Series 2009-VFC1 Supplement, dated as of March 31, 2009, among the Servicer, the
Transferor and the Trustee (as amended as of March 30, 2010 and June 15, 2011,
the “Series Supplement”).
 
Background
 
A.           The parties hereto have entered into the Agreement and the Series
Supplement.
 
B.           The parties hereto wish to amend the Series Supplement as set forth
in this Amendment.
 
Agreement
 
1.           Amendment of the Series Supplement.  Section 2 of the Series
Supplement is hereby amended by deleting the definitions of “Class A Controlled
Amortization Amount”, “Class A Maximum Amount”, “Class B Maximum Funded Amount”,
“Class M Maximum Funded Amount” and “Merchant Bankruptcy” in their entirety and
replacing each respective definition with the following in the correct
alphabetical order:
 
“Class A Controlled Amortization Amount” means for any Transfer Date with
respect to the Controlled Amortization Period, the Class A Invested Amount as of
the close of business on the last day of the Revolving Period divided by twelve.
 
“Class A Maximum Funded Amount” means $330,000,000, as such amount may be
increased or decreased from time to time pursuant to Section 6 of this Series
Supplement.
 
“Class B Maximum Funded Amount” means $26,000,000, as such amount may be
increased or decreased from time to time pursuant to Section 6 of this Series
Supplement.
 


 
1
Third Amendment to
Series 2009 VFC1 Series Supplement





 
 

--------------------------------------------------------------------------------

 

“Class M Maximum Funded Amount” means $44,000,000, as such amount may be
increased or decreased from time to time pursuant to Section 6 of this Series
Supplement.
 
“Merchant Bankruptcy” means the failure of a Merchant generally to, or admit in
writing its inability to, pay its debts as they become due; or any proceeding
shall have been instituted in a court having jurisdiction in the premises
seeking a decree or order for relief in respect of such Merchant in an
involuntary case under any Debtor Relief Law, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceedings shall continue
undismissed or unstayed and in effect for a period of 60 consecutive days or any
of the actions sought in such proceeding shall occur; or any commencement by a
Merchant of a voluntary case under any Debtor Relief Law, or such Merchant’s
consent to the entry of an order for relief in an involuntary case under any
Debtor Relief Law, or consent to the appointment of a taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or any general
assignment for the benefit of creditors; or any Merchant or any Affiliate of
such Merchant shall have taken any corporate action in furtherance of any of the
foregoing actions with respect to such Merchant; provided, however, that the
confirmation of a Chapter 11 Plan under a Debtor Relief Law for a Merchant shall
no longer be a Merchant Bankruptcy for such Merchant upon the occurrence of the
effective date of such Chapter 11 Plan.  For purposes of this definition, a
“Chapter 11 Plan” shall mean a plan filed and confirmed pursuant to the
provisions of Chapter 11 of the United Stated Bankruptcy Code (11 U.S.C. §§ 101
et. seq.) but shall exclude a Chapter 11 Plan under which the Merchant
liquidates all of its assets and discontinues operations.
 
2.           Payment of Interest on the Class A Certificates.  Notwithstanding
anything to the contrary in Section 4.11 of the Agreement, on the date hereof,
accrued interest on the Class A Certificate held by Barclays Bank PLC shall be
payable to Barclays Bank PLC, as Class A Funding Agent.  The Servicer shall
instruct the Trustee to withdraw funds from the Finance Charge Account on the
date hereof in an amount equal to all interest accrued on the Class A
Certificate held by Barclays Bank PLC through (but excluding) the date hereof
and to pay such amount to Barclays Bank PLC.
 
3.           Binding Effect; Ratification.  (a) This Amendment shall become
effective, as of the date first set forth above, when (i) counterparts hereof
shall have been executed and delivered by the parties hereto, and thereafter
shall be binding on the parties hereto and their respective successors and
assigns, (ii) the Series 2009-VFC1 Investor Holders shall have given their
written consent pursuant to Section 17(c) of the Series Supplement, (iii) the
Class M Holders shall have (x) given their consent to the increase of the Class
M Maximum Funded Amount required by Section 6(b) of the Series Supplement and
(y) funded a Class M Incremental Funding in the amount of such increase pursuant
to the terms of Section 2.03 of the Class M Certificate Purchase Agreement and
(iv) the Class B Holders shall have given their consent to the reduction of the
Class B Maximum Funded Amount required pursuant to Section 6(c) of the Series
Supplement.
 


 
2
Third Amendment to
Series 2009 VFC1 Series Supplement



 
 

--------------------------------------------------------------------------------

 

 
(b)              On and after the execution and delivery hereof, this Amendment
shall be a part of the Series Supplement and each reference in the Series
Supplement to “this Series Supplement” or “hereof”, “hereunder” or words of like
import, and each reference in any other Transaction Document to the Series
Supplement shall mean and be a reference to such Series Supplement as amended
hereby.
 
(c)              Except as expressly amended hereby, the Series Supplement shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto.
 
4.           Miscellaneous.  (a)  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS.
 
(b)           Headings used herein are for convenience of reference only and
shall not affect the meaning of this Amendment.
 
(c)           This Amendment may be executed in any number of counterparts, and
by the parties hereto on separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.  Counterparts of this Amendment may be delivered by facsimile or
electronic transmission.
 
(d)           The Trustee shall not be responsible for the validity or
sufficiency of this Amendment, nor for the recitals contained herein.
 
[Signature Page Follows]
 


 
3
Third Amendment to
Series 2009 VFC1 Series Supplement



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 





 
WORLD FINANCIAL NETWORK BANK,
 
as Servicer
         
By:
 
/s/ Daniel T. Groomes
 
Name:
 
Daniel T. Groomes
 
Title:
 
President






 
WFN CREDIT COMPANY, LLC,
 
as Transferor
         
By:
 
/s/ Ronald C. Reed
 
Name:
 
Ronald C. Reed
 
Title:
 
Treasurer






 
UNION BANK, N.A.,
 
not in its individual capacity, but solely as Trustee
         
By:
 
/s/ Eva Aryeetey
 
Name:
 
Eva Aryeetey
 
Title:
 
Vice President

 
 
 
 

 
S-1
 
 


 
 
 

--------------------------------------------------------------------------------